FILED
                            NOT FOR PUBLICATION
                                                                           AUG 11 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GHOOKAS DERMIKAELIAN,                            No. 12-71361

              Petitioner,                        Agency No. A095-600-345

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2015**
                               Pasadena, California

Before: SILVERMAN, SACK***, and WARDLAW, Circuit Judges.

      Ghookas Dermikaelian petitions for review of the Board of Immigration

Appeals’ dismissal of his appeal from the Immigration Judge’s denial of his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
                                          -2-
applications for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a)(1).

We DENY the petition.

      Substantial evidence supports the agency’s adverse credibility finding and

its denial of Dermikaelian’s claims for relief in this pre-REAL ID Act case.

Dermikaelian failed to credibly establish his identity, a key element of his asylum

claim. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). After the

government’s forensic document reviewer opined that the birth certificate

Dermikaelian submitted in support of his application was fraudulent, Dermikaelian

admitted the document was a fake and that he had hired individuals to prepare it.

Dermikaelian’s testimony about his identity was not corroborated by any other

testimony or evidence, aside from the declarations of two individuals, both of

whom had medical problems the day before his asylum hearing and failed to

appear in court. Additional aspects of the record support the agency’s adverse

credibility finding: namely, inconsistencies between Dermikaelian’s testimony and

the birth certificate about how many children he had, and inconsistencies between

Dermikaelian’s testimony and other documents he submitted regarding the timing

of the documents’ issuance and receipt.
                                          -3-
      Dermikaelian claimed the contents of the birth certificate were true, even

though the document itself was fake. However, the document stated that he had a

third child, a son, born two months after his second child. Dermikaelian’s

explanation that the original document did not contain information about a third

child is unsatisfactory since it does not explain why the translation includes not

only the name of a third child but also a birth date and ID number for him.

      Under these circumstances, Dermikaelian’s submission of a false document

to prove his identity and the discrepancy between that document and his testimony

provides substantial evidence supporting the agency’s adverse credibility finding.

Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011); Yeimane-Berhe v. Ashcroft,

393 F.3d 907, 911 (9th Cir. 2004); Akinmade v. I.N.S., 196 F.3d 951, 955-56 (9th

Cir. 1999). Because substantial evidence supports the denial of Dermikaelian’s

asylum claim, and because he relied on the same testimony and evidence to prove

his withholding of removal and CAT claim, the agency’s denial of those

applications is also supported by substantial evidence. Farah, 348 F.3d at 1156-

57.

      PETITION FOR REVIEW DENIED.